OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 18, 1961 under the name George P. Gallagher, Jr. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm in part and disaffirm in part the report of the referee to whom the issues were referred for hearing and report. The respondent cross-moves to confirm in part and disaffirm in part said report.
The referee found the respondent guilty of neglecting a legal matter entrusted to him by his client, neglecting to satisfy a medical lien belonging to a physician, and failing to fully co-operate with the Grievance Committee of the Bar Association of Nassau County and the petitioner Grievance Committee in their respective investigations of *187complaints of misconduct. The referee found that one additional charge was not sustained by the proof.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the referee. Accordingly, petitioner’s motion is granted only to the extent of confirming the referee’s report with respect to the charges sustained and is otherwise denied. Respondent’s cross motion is granted to the extent of confirming the findings on the charge that was not sustained and is otherwise denied.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the fact that respondent was admonished on two prior occasions for neglect in prosecuting matters. Under these circumstances the respondent should be, and he hereby is, suspended from the practice of law for a period of one year, commencing November 15, 1982 and until the further order of this court.
Mollen, P. J., Damiani, Lazer, Mangano and Niehoff, JJ., concur.